Interim Decision #1651

MATT= or NaicaxsuoawA.
In Visa Petition Proceedings,
A-12225749

Decided by District Director September 1, 1966
Since en entomologist is a member of the professions within the meaning of
section 101(a) (52), Immigration and Nationality Aet, as amended by

P.L. 89-236, and since beneficiary, who has a master of science degree in
entomology and a doctor's degree in insect toxicology, is a qualified entomologist, a visa petition is approved to accord him preference classification
Tinder section 203(a) (8) of the Act, as amended.

The petition was filed to classify the beneficiary as a, preference
immigrant under section 203(a) (3) of the Immigration and Nationality Act, as amended, as a member of the professions, based upon
his qualifications as an entomologist.
The beneficiary is a 33-year-old male citizen of Japan who is presently residing in Ames, Iowa with his wife. The beneficiary ieceived a bachelor's degree in Tokyo University, Tokyo, Japan in
1957. In 1961 he received a master of science degree in entomology
from Iowa State University. He received his doctor's degree in
insect toxicology from Iowa State University, Antes, Iowa May 29,
1964. While doing graduate work, he was employed as a graduate
assistant and research associate to do research at Iowa, State University. Since October 1965 he has been employed as research associate to do research on the biochemical toxocology of insecticides
by Iowa State University, Ames, Iowa. The beneficiary intends to
engage in his profession as an entomologist in the United States.
The Department of Labor has issued. a certification pursuant to
section 212(a) (14) of the Act, as amended. The certification is to
the effect that there are not sufficient qualified entomologists available in the United. States and that the employment of such entomologist will not adversely affect the wages and working conditions of
workers in the United States similarly employed.
The Dictionary of Occupational Titles, Volume II, second edition,
prepared by the United States Department of Labor listed entoinol843

Interim Decision #1651
ogists among professional occupations wider code 0-35.30. In. the
third edition of this publication entomologists are listed under professional, technical, and managerial occupations, code 041.081. Ocenpfitions in this biological science group are concerned with research
involving insects and their relation to plant and animal life.
The Occupational Outlook Handbook, 1966-67 edition, of the
United States Department of Labor, states that young people seeking professional careers in the biological sciences should plan to obtain an advanced degree, preferably a doctor of philosophy degree.
This Handbook further states that a bachelor's degree with a major
in one of the 'biological sciences is adequate preparation for begin-

.ning jobs; that a:master's degree can qualify for most entry positions in applied research and for some types of positions in college
teaching and basic research; and that the doctor of philosophy degree is generally required for higher level college teaching positions,
for independent research, and for positions involving the administration of research.
From.the foregoing it has been established that the beneficiary is
a qualified entomologist and as such is a member of the professions
within the meaning of sections 101(a) (32) and 203(a) (3) of the
Act, as amended. The petition will, therefore, be approved.
it 49 ordered that the petition be and the same. is hereby approved.

844

